Taliaferro, J.
The plaintiff leased his plantation for the years 1866 and 186? to his son, R. C. Hynson, Jr. He reserved to himself a small portion of the land surrounding the mansion house in which he continued to reside. The number of acres leased in 1866 ivas twelve hundred and eighty, and for the year 1867, reserving to himself a larger quantity than he did in 1866, the quantity of land leased Avas nine hundred and thirty acres. Six dollars per acre for each year Avas the amount agreed upon for the rent. R. C. Hynson, Jr., being Avithout means himself to sustain the expense of carrying on the cultivation of the place entered into a planting partnership with the defendant, Cordukes, Avho made all the advances necessary and paid for the supplies and current expenses of the plantation. This partnership was entered into about the time the lease was made. Besides the current expenses for the year 1866, it Avas essential to the enterprise the parties had engaged in, to erect new buildings on the plantation, Which by the calamities of Avar had become stripped of all its improvements. A costly steam gin and mill Svith all the necessary machinery Avere built and established— besides other Avorlcs of a permanent character Avere made. The Entire cost of these improvements was paid by Cordukes. It was stipulated in the contract of lease that the cost of replenishing the place Avith. necessary and permanent improvements should be taken out of the rent for the year 1866, the cost not to exceed the amount of the rent. There Avas no obligation on the part of the plaintiff to pay for any improvements made in 1867., as'it Avas deemed that those made in 1866 were sufficient. A corn crib and a cabin, however, were built in 1867.
The plaintiff claims $13,260.for rent of the plantation for the tivo years. The defendant, Cordukes, claims as cost of the improvements he put upon the place $10,245, and presented an account Avith vouchers to establish it, A part of the account was rejected in the *554court below, which reduced his claim to $8819 46. To this reduction we do not see that he objected. Robert C. Hynson, Jr., died, in the latter part of the year 1867, and Cordukes became his administrator. Soon after the plaintiff instituted this suit against Cordukes and the estate of Robert C. Hynson, Jr., jointly, for $4440 54, the balance due, as he claims, after deducting the $8819 46 for the improvements.
The plaintiff had judgment in his favor on this basis for $2320 27, with legal interest from service of citation, against Cordukes, individually, and for tire like sum and interest against him as administrator of the estate of Robert C. Hynson, Jr. The judgment also recognized the plaintiff’s right of privilege as lessor upon the work animals, mules, farming utensils, etc. found upon the place and ordered them (already in the hands of the sheriff by provisional seizure) to be sold to pay the judgment. From this judgment the defendant, individually, and as administrator, appealed.
The defense is, that by the contract between the defendant, Cor-dukes, and Robert C. Hynson, Jr., an ordinary partnership was formed; that each partner is bound only' for his half of the debts. On this ground lie contends that his expenditures in permanent improvements made on plaintiff’s plantation exceeds one-half the amount of the rent, and he accordingly claims from the plaintiff, in reeonvention, the excess, which he places at $5000. He also claims damages for the provisional seizure of the mules, stock, etc., found on the plantation, all of which, he alleges, belong to him individually.
A bill of exceptions was taken by the defendant to the exclusion of evidence offered by him to show the terms and conditions of the partnership entered into'betvveen himself and Robert C. Hynson, Jr. The evidence was properly excluded. The stipulations of the partners between themselves could not affect the plaintiff who was not á parts* to them. A second bill of exceptions to the same purport was taken which it is pot necessary to consider.
We think the judgment of the lower court correct. Here was a debt for the payment of which the law accords a privilege of the highest order. The defendant had been allowed the amount of his disbursements for improvements on the jdaintiff’s plantation and a balance remained. This balance was owing by the partnership, and whether jointly or not, the lessor’s privilege bore upon all the personal property-found upon the leased premises without reference to whether such property belonged jointly to the partners in the planting adventure or to one of them only. Civil Code article 2675; 19 An. 112; 20 An. 266 ; Civil Code 3185. See also, 18 L. R. 193; 3 Rob. 52 ; 10 An. 627.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs in both courts.